11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
Welton Cobb
Appellant
Vs.                   No.
11-02-00010-CR B
Appeal from Scurry County
State of Texas
Appellee
 
The
jury convicted appellant of delivery of cocaine and assessed his punishment at
confinement for five years.  The trial
court imposed the sentence in open court on December 12, 2001.  A motion for new trial was not filed.  Appellant filed his notice of appeal on
January 14, 2002, 33 days after the sentence was imposed.
After
reviewing the clerk=s
record which was received in this court on February 15, 2002, the clerk=s office notified the
parties in writing that it appeared that an appeal had not been timely
perfected pursuant to TEX.R.APP.P. 26.2(a)(1). 
The clerk=s
office requested that appellant respond within 15 days showing grounds for
continuing the appeal and suggested that if the notice of appeal had been
timely mailed that appellant establish this pursuant to TEX.R.APP.P.
9.2(b).  
Appellant
has responded that he Aassumed@ that the notice of appeal
was timely mailed.  The motion is not
sworn, and neither proof of mailing nor any type of documentation was attached
to the motion.  The motion does not
comply with Rule 9.2(b) and is overruled.
Absent a timely notice of appeal, this court lacks jurisdiction
to entertain an appeal.  Slaton v.
State, 981 S.W.2d 208 (Tex.Cr.App.1998); Olivo v. State, 918 S.W.2d 519 
(Tex.Cr.App.1996); Rodarte v. State, 860 S.W.2d 108 (Tex.Cr.App.1993); Shute v.
State, 744 S.W.2d 96 (Tex.Cr.App.1988). 
Appellant may be able to secure an out of
time appeal by filing a post-conviction writ pursuant to TEX. CODE CRIM. PRO.
ANN. art 11.07 (Vernon Supp. 2002).
The appeal is dismissed for want of jurisdiction.
 
March 14, 2002                                                           PER CURIAM
Do not
publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.